Name: 1999/121/EC: Commission Decision of 27 January 1999 amending Decision 97/778/EC to update the list of border inspection posts approved for veterinary checks (notified under document number C(1999) 197) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  agricultural policy;  cooperation policy;  trade;  agricultural activity
 Date Published: 1999-02-11

 Avis juridique important|31999D01211999/121/EC: Commission Decision of 27 January 1999 amending Decision 97/778/EC to update the list of border inspection posts approved for veterinary checks (notified under document number C(1999) 197) (Text with EEA relevance) Official Journal L 037 , 11/02/1999 P. 0025 - 0037COMMISSION DECISION of 27 January 1999 amending Decision 97/778/EC to update the list of border inspection posts approved for veterinary checks (notified under document number C(1999) 197) (Text with EEA relevance) (1999/121/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 9(4) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (3), as last amended by Directive 96/43/EC, and in particular Article 6(4) thereof,Whereas Commission Decision 97/778/EC (4), as last amended by Decision 98/510/EC (5), draws up a list of border inspection posts approved for veterinary checks of live animals and animal products from third countries;Whereas the list of border inspection posts must be updated to take account in particular of developments in certain Member States and of Community inspections;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/778/EC is replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 27 January 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 373, 31. 12. 1990, p. 1.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 268, 24. 9. 1991, p. 56.(4) OJ L 315, 19. 11. 1997, p. 15.(5) OJ L 227, 14. 8. 1998, p. 17.ANEXO / BILAG / ANHANG / Ã Ã Ã Ã Ã Ã Ã Ã Ã  / ANNEX / ANNEXE / ALLEGATO / BIJLAGE / ANEXO / LIITE / BILAGA LISTA DE PUESTOS DE INSPECCIÃ N FRONTERIZOS AUTORIZADOS / LISTE OVER GODKENDTE GRÃ NSEKONTROLSTEDER / VERZEICHNIS DER ZUGELASSENEN GRENZKONTROLLSTELLEN / Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã ÃÃ Ã Ã Ã Ã  / LIST OF AGREED BORDER INSPECTIONS POSTS / LISTES DES POSTES D'INSPECTION FRONTALIERS AGRÃ Ã S / ELENCO DEI POSTI DI ISPEZIONE FRONTALIERI RICONOSCIUTI / LIJST VAN DE ERKENDE INSPECTIEPOSTEN AAN DE GRENS / LISTA DOS POSTOS DE INSPECÃ Ã O APROVADOS / LUETTELO HYVÃ KSYTYISTÃ  RAJATARKASTUSASEMISTA / FÃ RTECKNING Ã VER GODKÃ NDA GRÃ NSKONTROLLSTATIONER >TABLE POSITION>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>